Mr. Justice Hill
delivered the opinion of the court:
This is an action in quo warranto in the name of the people on relation of the district attorney requiring the respondent (plaintiff in error here) to show cause by what authority he continues to hold and exercise the duties of the office of justice of the peace within and for the city and county of Denver. The judgment was in favor of the relator; the respondent brings the case here for review upon error.
The pleadings as well as the facts are, in substance, the same as those in case No. 7879, Ellis B. Thrush v. The People ex rel. For the reasons there stated the judgment is affirmed. Affirmed.
Decision en banc.
Chief Justice Campbell concurs in the conclusion.
Mr. Justice Gabbert and Mr. Justice Musses, not participating.